                                                                                   U.S. DISTRICT COURT




                                                                                 I,_.:~~:~019 I
                                                                               NORTHERN DISTRICT OF TEXAS



                      IN THE UNITED STATES DISTRICT C
                           NORTHERN DISTRICT OF TEXAS URT
                               FORT WORTH DIVISION
                                                                               CLERK, U.S. DISTRICT COURT
CLARENCE D. BROWN,                                §
                                                  §
                                                                                  BY--;;::::~--­
                                                                                       Dcpt~ty

              Plaintiff,                          §
                                                  §
vs.                                               §   NO. 4:12-CV-698-A
                                                  §
ALLISON TAYLOR, ET AL.,                           §
                                                  §
              Defendants.                         §


                            MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendants Tarrant

County, Texas        ("County"), and Dee Anderson ("Sheriff")                             to

dismiss. Also came on for consideration the motion of plaintiff,

Clarence D. Brown, for leave to file third amended complaint

and/or supplement to plaintiff's second amended complaint. The

court, having considered the motions,                      the responses, the replies,

the record,      and applicable authorities,                  finds that the motion to

dismiss should be granted and that the motion for leave to amend

should be denied.

                                                 I.

                                          Background

      On October 1, 2012, plaintiff filed his original complaint

in this action complaining of his treatment as a civilly

committed sexually violent predator between 2011 and 2012. Doc.'

1. The court dismissed plaintiff's claims, Docs. 17 & 18, and


      'The "Doc._" reference is to the number of the item on the docket in this action.
plaintiff appealed. Doc. 21. The United States Court of Appeals

for the Fifth Circuit vacated the judgment and remanded the

action for further proceedings. Docs. 45 & 46. On October 26,

2016, plaintiff filed his amended complaint. Doc. 55. By order

and final judgment signed October 27, 2016, court ordered a

dismissal of certain claims and parties, Docs. 57 & 58, and, by

memorandum opinion and order and final judgment signed November

4, 2016, the court dismissed the remaining claims asserted by

plaintiff. Docs. 62 & 63. The court also denied plaintiff leave

to file a further amended complaint (which had been filed

November 3, 2016, Doc. 60, and which although titled both

"original" and "first amended" complaint was actually the second

amended complaint). Doc.                   61. Plaintiff again appealed. Doc. 64.

The Fifth Circuit affirmed in part, vacated in part, and remanded

for further proceedings. Doc. 72.

        Pursuant to the Fifth Circuit's mandate, plaintiff was

allowed to proceed with his second amended complaint. 2 The only

claims that remain pending are plaintiff's due process claims

against Sheriff and County, and a retaliation claim against Greg

Basham. 3 Doc. 72; Doc. 73.



       2
        By order signed January 7, 2019, the coutt ordered that the second amended complaint received
from plaintiff on November 3, 2016, be deemed filed as of that date. Doe. 73.
       3
           The claim against Basham is not at issue here.

                                                      2
                                                 II.

                           Grounds of the Motion to Dismiss

     County and Sheriff assert three grounds in support of their

motion. First, Sheriff is entitled to qualified immunity. Second,

plaintiff has failed to plead sufficient facts to establish a

plausible municipal liability claim against County. And, third,

service of process on Sheriff was defective.•

                                                 III.

                                Applicable Legal Standards

A.   Pleading Standards

     Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides,       in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. 8(a) (2),                "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)                 (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court


     4
         The court does not reach this ground.

                                                  3
must accept all of the factual allegations in the complaint as

true,    it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009)        ("While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations.•)

        Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .            [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.   11
              Id.

B.      Qualified Immunity

        Qualified immunity insulates a government official from

civil damages liability when the official's actions do not

''violate clearly established statutory or constitutional rights


                                      4
of which a reasonable person would have known."     Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982).     For a right to be "clearly

established," the right's contours must be "sufficiently clear

that a reasonable official would understand that what he is doing

violates that right."     Anderson v. Creighton, 483 U.S. 635, 640

(1987).    Individual liability thus turns on the objective legal

reasonableness of the defendant's actions assessed in light of

clearly established law at the time.     Hunter v. Bryant, 502 U.S.

224, 228 (1991); Anderson, 483 U.S. at 639-40.     In Harlow, the

court explained that a key question is "whether that law was

clearly established at the time an action occurred" because "[i]f

the law at that time was not clearly established, an official

could not reasonably be expected to anticipate subsequent legal

developments, nor could he fairly be said to 'know• that the law

forbade conduct not previously identified as unlawful."     457 U.S.

at 818.    In assessing whether the law was clearly established at

the time, the court is to consider all relevant legal authority,

whether cited by the parties or not.     Elder v. Holloway, 510 U.S.

510, 512   (1994).   If public officials of reasonable competence

could differ on the lawfulness of defendant's actions, the

defendant is entitled to qualified immunity. Mullenix v. Luna,

136 S. Ct. 305, 308    (2015); Malley v. Briggs, 475 U.S. 335, 341

(1986); Fraire v. City of Arlington, 957 F.2d 1268, 1273    (5th


                                  5
Cir. 1992).   "[A]n allegation of malice is not sufficient to

defeat immunity if the defendant acted in an objectively

reasonable manner.•     Malley, 475 U.S. at 341.

     In analyzing whether an individual defendant is entitled to

qualified immunity, the court considers whether plaintiff has

alleged any violation of a clearly established right, and, if so,

whether the individual defendant's conduct was objectively

reasonable.   Siegert v. Gilley, 500 U.S. 226, 231 (1991); Duckett

v. City of Cedar Park, 950 F.2d 272, 276-80    (5th Cir. 1992).   In

so doing, the court should not assume that plaintiff has stated a

claim, i.e., asserted a violation of a constitutional right.

Siegert, 500 U.S. at 232.     Rather, the court must be certain

that, if the facts alleged by plaintiff are true, a violation has

clearly occurred.     Connelly v. Comptroller, 876 F.2d 1209, 1212

(5th Cir. 1989).    A mistake in judgment does not cause an officer

to lose his qualified immunity defense.     In Hunter, the Supreme

Court explained:

     The qualified immunity standard •gives ample room for
     mistaken judgments• by protecting "all but the plainly
     incompetent or those who knowingly violate the law.•
     Malley, [475 U.S.] at 343.         This accommodation for
     reasonable error exists because ''officials should not err
     always on the side of caution• because they fear being sued.


502 U.S. at 229. Further, that the officer himself may have

created the situation does not change the analysis. That he could


                                  6
have handled the situation better does not affect his entitlement

to qualified immunity. Young v. City of Killeen, 775 F.2d 1349,

1352-53    (5th Cir. 1985).

     When a defendant relies on qualified immunity, the burden is

on the plaintiff to negate the defense. Kovacic v. Villarreal,

628 F. 3d 209, 211 (5th Cir. 2010); Foster v. City of Lake

Jackson, 28 F. 3d 425, 428     (5th Cir. 1994). Although Supreme Court

precedent does not require a case directly on point, existing

precedent must place the statutory or constitutional question

beyond debate. White v. Pauly, 137 S. Ct. 548, 551 (2017). That

is, the clearly established law upon which plaintiff relies

should not be defined at a high level of generality, but must be

particularized to the facts of the case. Id. at 552. Thus, the

failure to identify a case where an officer acting under similar

circumstances was held to have violated a plaintiff's rights will

most likely defeat the plaintiff's ability to overcome a

qualified immunity defense. Id.; Surratt v McClarin,     851 F.3d

389, 392    (5th Cir. 2017).

C.   County Liability

     A governmental entity, such as County, can be subjected to

monetary damages or injunctive relief only if one of its official

policies caused a person to be deprived of a federally protected

right.     Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694   (1978).

                                    7
County cannot be held liable under a theory of respondeat

superior or vicarious liability.        Id.   Instead, liability may be

imposed against a local government entity under          §   1983 only "if

the governmental body itself subjects a person to a deprivation

of rights or causes a person to be subjected to such

deprivation."      Connick v. Thompson, 563 U.S. 51, 60        (2011)

(quoting Monell, 436 U.S. at 692)       (internal quotation marks

omitted) .     To hold County liable under    §   1983 thus requires

plaintiff to "initially allege that an official policy or custom

was a cause in fact of the deprivation of rights inflicted."

Spiller v. City of Texas City, Police Dep't, 130 F.3d 162, 167

(5th Cir. 1997)     (internal quotation marks and citation omitted).

Therefore, liability against local government defendants pursuant

to   §   1983 requires proof of a policymaker, an official policy,

and a violation of constitutional rights whose "moving force" is

the policy or custom.      Piotrowski v. City of Houston, 237 F.3d

567, 578     (5th Cir. 2001).

         The Fifth Circuit has been explicit in its definition of an

"official policy" that can lead to liability on the part of a

governmental entity, giving the following explanation in an

opinion issued en bane in response to a motion for rehearing in

Bennett v. City of Slidell:




                                    8
     1. A policy statement, ordinance, regulation, or
     decision that is officially adopted and promulgated by
     the municipality's lawmaking officers or by an official
     to whom the lawmakers have delegated policy-making
     authority; or

     2. A persistent, widespread practice of city officials
     or employees, which, although not authorized by
     officially adopted and promulgated policy, is so common
     and well settled as to constitute a custom that fairly
     represents municipal policy. Actual or constructive
     knowledge of such custom must be attributable to the
     governing body of the municipality or to an official to
     whom that body had delegated policy-making authority.

     Actions of officers or employees of a municipality do
     not render the municipality liable under § 1983 unless
     they execute official policy as above defined.

735 F.2d 861, 862   (5th Cir. 1984)    (per curiam).

                                 IV.

                              Analysis

     The claims at issue are that Sheriff and County violated

plaintiff's due process rights when they confined him in the Cold

Springs Jail for a period of twenty days following his posting of

bond and before commencement of sex offender treatment. Doc. 72

at 11. According to the Fifth Circuit, plaintiff "stated a

cognizable due process claim that his post-bond confinement

was not reasonably related to supervision and treatment." Id.

Because the State confined plaintiff without treatment and

Sheriff and County "agreed to confine [him]" at the Cold Springs




                                  9
Jail, plaintiff had pleaded sufficient allegations to raise his

right to relief above the speculative level. 5 Id. at 12.

            In its opinion, the Fifth Circuit recognized that the State

was responsible for providing plaintiff sex offender counseling

and treatment. Doc. 72. Further, plaintiff, as a civilly

committed person, was required to reside in a Texas residential

facility under contract. Id. Plaintiff does not dispute that Cold

Springs Jail is such a facility pursuant to a memorandum of

understanding between State and County (the "MOU") . 6 Doc. 98 at

2-3; Doc. 83, Ex. 7. He claims that he should not have been

confined in such facility from September 13, 2012, after he

posted bond, until October 3, 2012, when he began receiving sex

offender treatment.

        Sheriff contends that he is entitled to qualified immunity.

As the record reflects, and the Fifth Circuit acknowledged, the

place of plaintiff's placement was determined by the State.

Plaintiff himself pleaded that his sex offender counselor

conveyed to plaintiff that he would remain within County



        'Unfortunately, the opinion does not explain how or why Sheriff or County could be held liable
for State's failure to provide sex offender treatment.
        6
          ln a "cross-reply" filed April 29, 2019, plaintiff attempts to change his argument, contending
that the Cold Springs Jail is not a Texas residential facility as defined in the state statute regarding sex
offenders. However, plaintiff did not obtain leave to file, and the cou1t does not consider, a sur-reply. The
comt notes, in any event, that one of the cases cited in the sur-reply supports the conclusion that Sheriff
is entitled to qualified immunity. See Porter v. Epps, 659 F.3d 440 (5th Cir. 2011 ).

                                                    10
facilities until his criminal matter was concluded.' Doc. 60, ,

46. Plaintiff made no allegation that Sheriff had any personal

involvement in his confinement other than to receive a court

order and agree to confine plaintiff.' Id. , 46. Nor did he

allege any facts to show that Sheriff knew that he could not

confine plaintiff under the circumstances.

        Plaintiff argues that "once he made bail," Sheriff "had a

duty to release Plaintiff from his jail." Doc. 98 at 6. However,

as the Fifth Circuit recognized, pursuant to Texas law at the

time, plaintiff was required to reside in a Texas residential

facility under contract. Doc. 72 at 3. He could not be released

on his own recognizance. Id. at 11. Plaintiff was confined in the

Cold Springs Jail and sex offender counseling and treatment were

not provided for a period of twenty days, but no facts are

pleaded to even suggest that this was the fault of Sheriff or

that he had any reason to believe that plaintiff could not

legally be confined there. The only case that plaintiff cites to

support the proposition that Sheriff could not legally confine

him in the Cold Springs Jail, Lynch v. Baxley, 744 F.2d 1452

(11th Cir. 1984), has no relevance to his case as it concerned


        7
         After plaintiff posted bond, he was transferred from the Tarrant County Jail to the Cold Springs
Jail. Doc. 60, 'lf45. Plaintiff suggests that the transfer was pursuant to a comt order. !d. 'lf46.

       'Plaintiff alleges that he sent letters to Sheriff and County in late October complaining of being
unlawfully confined, but this would have been after the time period at issue. Doc. 60, 11 56.

                                                    11
the constitutionality of Alabama's civil commitment procedures.

In Lynch, the Eleventh Circuit forbade the use of jails for the

purpose of detaining persons awaiting involuntary civil

commitment proceedings. 744 F.2d at 1463. Here, plaintiff had

already been civilly committed under Texas law. The

constitutionality of the Texas civil commitment statute had been

upheld by the Texas Supreme Court. In re Commitment of Fisher,

164 S.W.3d 637   (Tex. 2005). And, the United States Supreme Court

had repeatedly upheld civil commitment laws like those of Texas.

See United States v. Comstock, 560 U.S. 126 (2010); Kansas v.

Crane, 534 U.S. 407 (2002); Kansas v. Hendricks, 521 U.S. 346

(1997) . Plaintiff has not cited, and the court is not aware of,

any case holding that a sheriff could not confine a civilly

committed person in a county facility pursuant to a contract with

the state after the person had posted bond and was awaiting trial

for a brief period of time until the state actually started

providing sex offender treatment and counseling. Because the

violative nature of the particular conduct was not clearly

established, Sheriff is entitled to qualified immunity. Mullenix,

136 S. Ct. at 308; Zadeh v. Robinson, 902 F.3d 483, 493   (5th Cir.

2018).

     With regard to County, plaintiff alleges that the violation

of his due process rights was a result of policy, the MOU. Doc.

                                 12
98 at 7. He argues that the MOU required that he be denied bail

and that it was "clearly the moving force behind the

constitutional violations,• but does not explain how this is so.

Id. The court does not find such a provision in the MOU. Doc. 83,

Ex. 7. As the MOU reflects, County provided housing in the

Tarrant County Adult Detention System Work Release Program' and

food at a rate of $70.00 per day for civilly committed sex

offenders. Id., DA 0091, DA 0092. State was responsible for

obtaining and paying for all programs required for such

offenders. Id. DA 0093. Because there is no affirmative link

between the MOU and the alleged violation of plaintiff's

constitutional rights, County cannot be held liable. City of

Oklahoma City v. Tuttle, 471 U.S. 808, 823                                 (1985). As another

court has noted,              "local governments can never be held liable

under       §   1983 for the acts of those whom the local government has

no authority to control." Turquitt v. Jefferson Cty., 137 F.3d

1285, 1292         (11th Cir. 1998). In Texas, the state is responsible

for treatment and supervision of civilly committed violent sex

offenders. Tex. Health & Safety Code Ch. 841.




        9
         A transcript excerpt from plaintiff's underlying state court proceeding of which plaintiff
requested the Fifth Circuit to take judicial notice reflects that plaintiff was not "in jail" but housed in the
Cold Springs facility because he was on bond and the State had a contract to house him there. Plaintiff
was housed as a resident, not an inmate. Doc. 83 at DA 0112.

                                                      13
     At best, plaintiff has pleaded an isolated incident that is

insufficient as a matter of law to establish liability on the

part of County. Tuttle, 471 U.S. at 821-22; Davidson v. City of

Stafford, 848 F.3d 384, 396 (5th Cir. 2017); Batiste v. Theriot,

458 F. App'x 351, 358 (5th Cir. 2012).

                                v.
              Plaintiff's Motion for Leave to Amend

     A month after Sheriff and County filed their motion to

dismiss, and plaintiff had been granted an extension of time to

respond, Doc. 95, plaintiff filed a motion for leave to file

third amended complaint and/or supplement to plaintiff's second

amended complaint. Doc. 96. Plaintiff contends that he should be

allowed to amend or supplement his second amended complaint in

light of the MOU included as an exhibit to the motion to dismiss.

Id. at 1. He does not offer any other reason for wanting to

amend.

     As defendants point out, there has been no change in

circumstances that would justify filing of a supplement. Fed. R.

Civ. P. 15(d). The MOU was entered into years ago and is a public

document plaintiff could have obtained. Nor do the interests of

justice require amendment to be allowed. Fed. R. Civ. P.

15(a) (2). This action has been pending a number of years and

plaintiff has had a fair opportunity to make his case. The Fifth

                                14
Circuit has already considered plaintiff's claims and determined

which of them are potentially viable. 10 Plaintiff cannot now

circumvent those rulings by amending. See USPPS, Ltd. v. Avery

Dennison Corp.,           647 F.3d 274,          282    (5th Cir. 2011). Further,

amendment of the complaint would be futile inasmuch as Sheriff is

entitled to qualified immunity and plaintiff has not established

a basis for County to be held liable. Plaintiff apparently did

not raise on appeal the viability of any state law claims and the

Fifth Circuit did not recognize any state law claims as being

viable. See Doc. 72 at 7 n.S                    (issues not raised on appeal are

waived) . For the reasons discussed in the response to the motion

for leave to amend,              amendment to include state law claims would

be futile in any event. Doc. 97 at 9-10.

                                                  VI.

                                                 Order

        The court ORDERS that the motion to dismiss be, and is

hereby, granted, and plaintiff's claims against Sheriff and

County be, and are hereby, dismissed.

        The court further ORDERS that plaintiff's motion for leave

to amend be, and is hereby, denied.




        10
          The court notes that the allegations in the second amended complaint are substantively identical
to those in the first amended complaint analyzed by the Fifth Circuit.

                                                   15
     The court determines that there is no just reason for delay

in, and hereby directs, entry of final judgment as to the

dismissal of plaintiff's claims against Sheriff and County.

     SIGNED May 16, 2019.




                                                     Judge




                               16
